Citation Nr: 1453106	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. D.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to August 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Jackson, Mississippi.

In March 2014, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Jackson, Mississippi.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and VBMS.

In July 2014, the Board requested a Veterans Health Administration (VHA) medical opinion.  Subsequently, a July 2014 VHA medical opinion was obtained, and the Veteran and his representative were provided with a copy and a 60-day period to submit additional argument to the Board.

Please note this appeal has been advanced on the Board s docket pursuant to 38 C.F.R. § 20 900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that Veteran's bilateral hearing loss is casually or etiologically related to a disease, injury, or incident in service; sensorineural hearing loss was not shown to a compensable degree within one year of service, and continuity of symptomatology since service is not shown.

2.  The preponderance of the evidence is against a finding that Veteran's tinnitus is casually or etiologically related to a disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that May 2008 and April 2009 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The May 2008 and April 2009 VCAA letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  They also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's available service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding, relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claims.

In this regard, the Board notes that the Veteran's service treatment records file essentially only contains his separation examination report despite several requests for the records having been made by the RO, in response to which the RO was notified by the National Personnel Records Center (NPRC) in October 2001 that any outstanding records are fire-related, which was acknowledged by the Veteran's representative at the DRO hearing.  Under such circumstances, where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2014);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with VA examinations in February 2009 and May 2011 by the same VA examiner.  The latter May 2011 report did not include any etiological opinion.  With regard to the February 2009 report, the VA examiner was unable to provide an etiological opinion regarding the Veteran's hearing loss without resorting to mere speculation.  The VA examiner did, however, provide an opinion regarding the Veteran's tinnitus as well as an adequate rationale, and the February 2009 VA examination report also noted the history by the Veteran as well as objective findings on examination (relating to his hearing loss and tinnitus).  Ultimately, the Board requested a VHA medical opinion, which was received in July 2014 and was prepared by a VA Chief of Audiology at a VA medical center.  The July 2014 VHA medical opinion answered all of the questions posed by the Board, including providing the requested etiological opinions relating to the Veteran's hearing loss and tinnitus based on a review of the claims file, and it include adequate supporting rationales.  Therefore, the Board finds that the duty to assist in this regard has been satisfied, and the VA examination reports, together with the VHA medical opinion, are adequate upon which to base a decision with regard to the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection. 38 C.F.R. § 3.385 (2014).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id. 

A.  Hearing Loss

The Veteran served on active duty in the Army from January 1951 to August 1952.  He claims that he has bilateral hearing loss that was caused by exposure to 105 or 155mm Howitzer fire during his active service.

A February 2009 VA examination report shows that the Veteran's auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are greater than 26 decibels in both ears, and the VA examiner diagnosed bilateral sensorineural hearing loss.  Therefore, the Board finds that the Veteran has a current bilateral sensorineural hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.

The Board will now address whether the Veteran's bilateral hearing loss is related to his active service.

The Veteran's DD Form 214 reflects that his military occupational specialty was that of a truck driver.  He testified at the Board hearing, however, that his loud noise exposure during his service came from firing Howitzers during training, which testimony the Board finds to be credible.  The Board also acknowledges his credible testimony that he experienced hearing problems in service due to firing the Howitzers.  Therefore, the Board will concede that the Veteran had loud noise exposure in service.

The Board adds that the Veteran testified that he had no foreign service, such that the combat presumption rules provided in 38 U.S.C.A. § 1154(b) are not applicable to the instant case.

The Veteran's service treatment records, however, are negative for any complaints of hearing problems.  His August 1952 separation examination report reflects his hearing tested as 15/15 feet for a whispered voice.  Also, on his August 1952 separation report of medical history, the Veteran checked the box indicating that he did not have any ear, nose, or throat trouble.

Post-service, the first medical evidence of record of any hearing loss is a December 2001 VA treatment record, which reflects that the Veteran reported experiencing hearing loss, and that testing revealed mild sensorineural hearing loss in the right ear, and moderate in the left ear, with speech recognitions scores of 88 percent in the right ear and 92 percent in the left ear.  Hearing aids were ordered, but no etiological opinion or history was noted.  Subsequent VA treatment records reflect that the Veteran has continued to be followed for diagnosed bilateral hearing loss. See, e.g., March 2013 (VVA).

A February 2009 VA examination report reflects that the Veteran reported decreased hearing for about six years.  He reported he was exposed to 105 Howitzers and machine gun fire in service.  He also reported post-service occupational noise exposure as a truck driver.  Audiological testing revealed pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
35
45
60
70
75
63
LEFT
50
55
65
70
75
66

Speech recognition ability (using Maryland CNC word lists) was measured as 60 percent for the right ear and 40 percent for the left ear.  The VA examiner noted, however, that she could not offer an opinion as to whether the Veteran's hearing loss was related to service without resorting to mere speculation.

The Veteran was afforded another VA examination in May 2011 by the same VA examiner.  Again, the examiner noted the Veteran's history of noise exposure in service.  The VA examiner noted that the Veteran's sensorineural hearing loss was moderate to profound in the right ear and severe to profound in the left ear.  No etiological opinion, however, was provided.

Therefore, the Board obtained a July 2014 VHA medical opinion from the Chief of Audiology at a VA medical center.  The audiologist opined that it is less likely as not that the Veteran's bilateral hearing loss was caused by or related to his active service.  The audiologist acknowledged the Veteran's history of noise exposure in service to Howitzer fire and trucks.  She also acknowledged that the whispered voice test is not specific or sensitive for documenting hearing threshold levels or changes in hearing.  At the same time, however, she reasoned that the Veteran denied ear, nose, or throat trouble on his separation report of medical history, and noted that he was not diagnosed with hearing loss until 2001.  She further reasoned that the guiding medical principle regarding the effects of military noise exposure on hearing is found in the Institute of Medicine report, Noise and Military Service - Implications for Hearing Loss and Tinnitus (2006), which report provides that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  She also noted that the Veteran had a post-service occupational noise history as a truck driver, as well as in a saw mill, and in truck mechanic jobs, plus a post-service recreational history of some hunting.

Having considered all of the evidence of record, the Board finds the July 2014 VHA medical opinion to be the most probative evidence of record with regard to whether the Veteran's bilateral hearing loss is casually or etiologically related to his active service, including his conceded noise exposure from Howitzer gunfire.  The July 2014 VHA medical opinion was based on a review of the claims file, including the Veteran's history and objective findings noted in the VA examination reports, and it included a thorough rationale.  The Board notes that there is no medical opinion of record that contradicts the July 2014 VHA medical opinion.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss is etiologically related to his conceded in-service noise exposure.

The Board acknowledges the Veteran asserts that his bilateral hearing loss was in fact caused by his exposure to Howitzer fire in service.  In that regard, the Board notes while the Veteran, as a lay person, may be competent to report having difficulty hearing, he is not shown to be competent to render a medical opinion as to the etiology of sensorineural hearing loss, which the Board finds requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Regardless, the Board finds the July 2014 VHA etiological opinion to be by far more competent and probative based on the VA physician's medical education, training, experience, and credentials.  See 38 C.F.R. § 3.159(a) (2014).  While the Board also acknowledges that the Veteran did testify at the Board hearing that he experienced hearing problems in service due to the Howitzer fire, the Board emphasizes that the Veteran has never testified that he has experienced continuity of symptomatology since service.  In fact, the Veteran testified at the DRO hearing that he had only experienced problems hearing for 10 years (or six years at the February 2009 VA examination).  Therefore, continuity of symptomatology is not shown.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  In addition, the Veteran has never asserted that he was treated or seen for hearing loss complaints in service (as the Board acknowledges that most of his service records appear to be fire-related).

In sum, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss. The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Tinnitus

The Veteran also claims entitlement to service connection for tinnitus due to his conceded noise exposure in service from Howitzer fire.

The Veteran's service treatment records, including his separation examination report, are negative for any complaints of tinnitus.  As noted above, on his August 1952 separation report of medical history, the Veteran checked the box indicating that he did not have any ear, nose, or throat trouble.

Post-service, the first medical evidence of complaint of tinnitus is the December 2001 VA audiology record, which reflects that the Veteran reported intermittent tinnitus.  

The Veteran testified at the Board hearing that he did not experience tinnitus until he got hearing aids (in 2001).

The February 2009 VA examination report reflects the Veteran's reported history of noise exposure to Howitzers and machine gun fire in service.  He also reported post-service occupational noise exposure as a truck driver.  He reported that he began to experience tinnitus 10 years ago.  The VA examiner opined that the Veteran's tinnitus was less likely than not related to his in-service noise exposure, reasoning that the Veteran reported an onset of 10 years prior.

The Veteran was afforded another VA examination in May 2011 (by the same VA examiner), which examination report reflects that the Veteran again reported that his tinnitus began approximately 10 years prior.  The VA examiner did not, however, provide any etiological opinion.

The July 2014 VHA medical opinion from the audiologist reflects that she opined that it is less likely as not that the Veteran's tinnitus was caused by or related to his active service.  As in the case relating to his hearing loss, the audiologist acknowledged the Veteran's history of noise exposure in service.  She reasoned in part, however, that the Veteran denied ear, nose, or throat trouble on his separation report of medical history, there was otherwise no record of complaint in service, and that his reported onset of tinnitus corresponded closely with the significant changes shown in his hearing in recent years.  Again, the Board notes that the audiologist noted the Veteran's post-service post-service occupational noise history as a truck driver, as well as in a saw mill, and in truck mechanic jobs, plus a post-service recreational history of some hunting.

In light of the above, the Board finds the July 2014 VHA medical opinion to be the most probative evidence of record with regard to whether the Veteran's tinnitus is casually or etiologically related to his active service, including his conceded noise exposure in service.  As explained above regarding the Veteran's hearing loss claim, the July 2014 VHA medical opinion was based on a review of the claims file, including the Veteran's history and objective findings noted in the VA examination reports, and it included a thorough rationale.  There is no medical opinion of record that contradicts the July 2014 VHA medical opinion - in fact, it is consistent with the opinion of the February 2009 VA examiner.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran's tinnitus is etiologically related to his conceded in-service noise exposure.

The Board acknowledges the Veteran is certainly competent to report experiencing ringing in his ears, and that he contends that his tinnitus was in fact caused by his exposure to Howitzer fire in service.  Ultimately, however, the Board finds the July 2014 VHA medical opinion from a Chief of Audiology at a VA medical center to be by far more probative than the Veteran's etiological opinion based on the Chief's education, experience, and credentials.  See 38 C.F.R. § 3.159(a) (2014).  Moreover, the Board emphasizes that the Veteran has never asserted continued symptomatology since service, or that he ever treated for complaints of tinnitus in service.

Therefore, the Board concludes that the preponderance of the evidence is against granting service connection for tinnitus, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


